Exhibit 99.1 Contact: Dan Yarbrough, Vice President of Investor Relations danyarbrough@orthofix.com (617) 912-2903 Orthofix International Announces 2nd Quarter 2008 Results · Record Q2 sales totaled $130.0 million, up 5% from the second quarter of 2007 · Orthopedic sales rose 19% vs Q207 · Spine stimulation sales increased 13% year-over-year · Sports medicine sales grew 9% compared with the prior year · Q2 reported net income was $5.8 million, or $0.34 per diluted share Boston, MA, Aug 7, 2008– Orthofix International N.V. (NASDAQ:OFIX) (the Company) announced today that total revenue for the second quarter ended June 30, 2008 was $130.0 million, an increase of 5% over the second quarter of 2007.The impact of foreign currency rates on sales for the second quarter of 2008 was a positive $2.9 million. Reported second quarter net income totaled $5.8 million, or $0.34 per diluted share.This included non-operating costs of approximately $1.3 million ($887,000 net of tax, or $0.05 per diluted share) associated with the Company’s strategic initiatives. These included the exploration of the potential divestiture of certain fixation assets in its orthopedic division earlier this year, and costs incurred in connection with the execution of development and commercialization agreements with the Musculoskeletal Transplant Foundation (MTF) that was also announced today.Under these new agreements Orthofix will collaborate with MTF to complete the development of and launch a new stem cell-based bone growth biologic matrix for use in spinal and orthopedic surgeries.Excluding these non-operating costs associated with the
